DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to amendments filed on 03/17/2022.
Priority
Examiner notes that elements of computer vision are newly added and therefore support for these features is determined as 11/11/2020 being the date of filing.  If applicant believes these features have earlier support then examiner requests that applicant indicate where for the purpose of clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Item “displayable during playboard of the captured video content segment” with specific focus on playboard which is defined as “playfield of a pinball table or similar game” as per the best examiner can determine.  It is unclear what this term has to do with the invention nor is it disclosed in the original disclosure.  Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.  As per step 1 examiner recognizes applicant recites generic computer elements including processor, memory, user interface device, and a camera.  As per step 2A examiner recognizes the claim(s) recite(s) “processing video content segment data using computer vision analysis to generate corresponding computer vision data associated with the video content segment, the computer vision data comprising data reflective of occurrences captured in the captured video content segment and displayable during playboard of the captured video content segment; interpreting the computer vision data to identify a plurality of events depicted in the captured video content segment, each of said plurality of events having a respective time of occurrence in relation to an elapsed time of the video content segment and being interpreted to correspond to an action depicted in the captured video content segment; for each of the plurality of events, identifying target input having a time of input corresponding to the time of occurrence of the respective event, and a type of input to be provided to the interaction system during the interaction session, the type of input corresponding to the action depicted in the captured video content segment, the target input being identified as input corresponding in time and action depicted in the captured video segment; and storing in the memory of the interface authoring system a master track associated with the video content segment, the master track identifying the target input as input to be provided by the user, during display of the video content segment to the user, at the interaction system, during the interaction session to deliver to the interaction system a sequence of timed inputs to the interaction system that are defined to correspond, to but not be identical to, a sequence of events captured by the video content segment and displayable via the interaction system during playback of the captured video content segment.” a series of steps comprising analyzing video elements to identify events within the video and a corresponding action at a the time of the event and to provide this as a list to an individual to mimic at given times without requiring it to be identical.  As a way of example see applicant’s disclosure with example Figs. 8A-13C showing that the user is directed to mimic actions on the video such as Figs. 12A-12C showing the action to be mimicked being the turning of the bike.  Applicant’s current invention is directed to the method of viewing the video to determine what actions a user should be prompted to perform based on events such as the bike turning in Figs. 12A-12C.  This is a well-known and recognized mental process which an individual is able to perform such as copying an actions of another or describing the actions of another based on observed movement.  While applicant’s claims are directed to a camera capturing images to be processed by the computer the steps generically recite the mental process described above without going beyond the known mental process.  Specifically the computer vision is recited as a generic step comprising a computer processing of a video and does not provide additional specific details beyond generic analysis allowing for any video analysis that determines data to be applied.  Additionally the timed inputs are just generically recited as inputs to mimic moves without indicating any additional steps to process the events and transform them specifically into inputs beyond just the recited event. This judicial exception is not integrated into a practical application because it amount to no more than an automation of a known mental process such as copying an actions of another or describing the actions of another for the purpose of having someone else perform those steps including from viewed video. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to the exception of directing individuals to perform observed actions using a video and prompts.  The computer vision steps are generically recited as are the input prompting steps without any specific computer element steps that go beyond just mental processing.  The steps as written are no more than a computer performing the mental process steps of an individual watching a recording, observing events in the recording, creating a list of those events, and prompting another individual to perform those events at a similar time without requiring it to be identical.  No step are provided that go significantly beyond the computer carrying out the identified mental process steps so as to provide a practical application that overcomes the identified exemption.
As per step 2B examiner recognizes the hardware elements are hardware elements commonly found in the computing and gaming art including generic computing elements and camera elements for capturing and recognizing images.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soignet et al. (US Pat. No. 5,365,427 in view of Soignet).
As per claim 11, Soignet teaches a computer program product for implementing a method  for creation of interactive user interfaces that are responsive to user engagement with a computerized interaction system (abstract and claims 7-8 describes a computer method of directing a player to mimic recorded video input of an object, see basketball, including detecting user actions as user input), the computer program product comprising non-transitory computer readable medium storing executable instructions that, when executed by a processor (Fig. 6 and col. 5, lines 15-20 see computer), cause a computerized interface authoring system to perform the method (abstract and Fig. 6 system for creating input for a user to follow) comprising: processing video content segment data using computer vision analysis to generate corresponding computer vision data associated with the video content segment, the computer vision data comprising data reflective of occurrences captured in the captured video content segment (Fig. 6, claims 7-8, col. 5, lines 15-20, col. 7, line 26 to col. 8, line 19 teaches detecting a series of events, using captured video (col. 5, lines 17-18 from video), such as release of a ball and ball flight, in order to create prompts for a user to follow); interpreting the computer vision data to identify a plurality of events depicted in the captured video content segment, each of said plurality of events having a respective time of occurrence in relation to an elapsed time of the video content segment and being interpreted to correspond to an action depicted in the captured video content segment (Fig. 6, claims 7-8, col. 5, lines 15-20, col. 7, line 26 to col. 8, line 19 teaches detecting a series of events, such as release of a ball at the start and ball flight, in order to create prompts for a user to follow); for each of the plurality of events, identifying target input having a time of input to be provided to the interaction system during the interaction session, the type of input corresponding to the time of occurrence of the respective event, and a type of input corresponding to the action depicted in the captured video content segment, the target input being identified as input corresponding in time and action depicted in the captured video segment (Fig. 6, claims 7-8, col. 5, lines 15-20, col. 7, line 26 to col. 8, line 19 teaches detecting a series of events, such as release of a ball and ball flight, in order to create prompts for a user to follow); and storing in the memory of the interface authoring system a master track associated with the video content segment, the master track identifying the target input as input to be provided by the user, during display of the video content segment to the user, at the interaction system, during the interaction session (claims 7-8 user has display the prompted recorded path).
	As per claim 12, Soignet teaches a product wherein processing the video content segment data using computer vision analysis to generate corresponding computer vision data associated with the video content segment comprises performing at least one of: identifying an object depicted in the video content segment, tracking motion of an object depicted in the video content segment, determining motion of an object depicted in the video content segment and identify an occurrence depicted in the video content segment (col. 7, line 26 to col. 8, line 19 see tracking motion of object).
	As per claim 13, Soignet product further comprising capturing the video content segment with an imaging device (col. 7, lines 26-28 see camera).
	As per claim 15, Soignet teaches a product wherein identifying the target input is performed programmatically, based on the computer vision data, without a need for human involvement (claim 7, see computer implemented method without user prompt being required for determining path).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soignet et al. (US Pat. No. 5,365,427 in view of Soignet) in view of Allen (US Pub. No. 2016/0353168 A1).
As per claim 14, Soignet does not specifically teach a product further comprising receiving the video content segment from a device that captured the video content segment with an imaging device.  However, Allen teaches a video upload network wherein the network may additionally edit the video based on a process (abstract and Fig. 1).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Soignet with Allen, since Soignet is modifiable to include network setup for communication between devices thereby allowing for remote processing and editing of a video thereby removing the requirements that the computer be local to the capturing camera and thereby allowing for cheaper equipment to be present at any given site where the recording will take place.
Allowable Subject Matter
Claims 1-10 and 16 include subject matter which would overcome the current prior art as a combination.  For example when combined with the prompting system using playback video regarding times inputs with the features already present.  Claim 11 lacks these features and therefore is still rejected over the prior art.  However, the 101 rejection and newly added 112 rejection render claims 1-10 and 16 still rejected.
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. Applicant argues against the previous 101 rejection regarding the mental steps exemption with focus on features such as the list provided to an individual as not being part of the claimed invention.  Examiner respectfully points out that a series of timed inputs that an individual is supposed to mimic is a list of inputs and functions in the same manner.  Specifically a master track would be a list of inputs and events.  Applicant further argues that a human does not view a video to determine input and that input can be in a manner wherein a batter hitting a ball is transformed into a button press.  As per this feature examiner has not determined if a 101 rejection would be proper however applicant’s claims are not specific to this feature.  Applicants claims involve a generically recited computer vision process determining events in a video and providing these inputs as required prompted input for a subsequent playback of the video.  This is generically recited steps which are a mental process being performed by a computer which can be performed by an individual watching a video.  Applicant should include additional steps regarding the computer determination process that goes beyond known mental steps and which provide a practical application such as the steps regarding how events are determined, what input is associated with those events, and how that input is presented in subsequent view back for similar but not identical timing.  Specifically the computer determination processing is too generic and reads on the mental step exemption.  Applicant should also better claim the transformation process.
As per the storing of the master track this is a generic process carried out on a generic machine for use later by the machine.  This does not overcome the mental step exemption.  As per computer improvement steps examiner cites to above.  Specifically the claims are too generic to read beyond mental steps and are not claiming the computer improvement elements.
As per the prior art arguments applicant argues that claim 11 recites similar elements to claim 11.  This is inaccurate since not all limitations are applied to claim 11 that were added to claim 1.  Examiner recommends applicant amend claim 11 to match claim 1.  Therefore the arguments presented in regards to amended claim 1 cannot be fully considered in light of claim 11 not having all the limitations of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	5/9/2022